This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 QUICKEN LOANS INC.,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-36770

 5   GLENDA D. SHAW, JEFF N. SHAW,
 6   THE STATE OF NEW MEXICO DEPARTMENT
 7   OF TAXATION AND REVENUE, THE UNKNOWN
 8   SPOUSE OF GLENDA D. SHAW,
 9   IF ANY, AND THE UNKNOWN SPOUSE
10   OF JEFF N. SHAW, IF ANY,

11          Defendants-Appellants.

12 APPEAL FROM THE DISTRICT COURT OF LINCOLN COUNTY
13 Daniel A. Bryant, District Judge

14 Weinstein & Riley, P.S.
15 Jason Bousliman
16 Albuquerque, NM

17 for Appellee

18 Glenda D. Shaw
19 Jeff N. Shaw
20 Ruidoso, NM

21 Pro Se Appellants

22 Julia A. Belles
23 Santa Fe, NM
 1 for Appellant N.M. Taxation & Revenue Department




 2                             MEMORANDUM OPINION

 3 VIGIL, Judge.

 4   {1}   Pro se Defendant Glenda D. Shaw appeals from the district court’s order

 5 denying Defendant’s motion to set aside the foreclosure judgment and sale, pursuant

 6 to Rule 1-060(B)(6) NMRA [RP 277-78]. Defendant has filed a memorandum in

 7 opposition (MIO). After due consideration, we are unpersuaded and therefore affirm.

 8   {2}   We will avoid repetition here of pertinent background, analytical principles, and

 9 analysis set forth in our calendar notice. In our calendar notice, we explained two

10 reasons that Defendant’s standing challenge seemed unpersuasive: her attempt to void

11 the final foreclosure judgment through a challenge grounded in Rule 1-060(B) is

12 contrary to Deutsche Bank National Trust Co. v. Johnston, 2016-NMSC-013, ¶ 34,

13 369 P.3d 1046 (holding that completed foreclosure judgments are not voidable

14 pursuant to Rule 1-060(B) for lack of standing), [CN 3] and, additionally, the record

15 seemed to demonstrate that Plaintiff met the standing requirements of our Uniform

16 Commercial Code as articulated in our case law [CN 3-4]. Defendant has not

17 addressed our analyses of these reasons to affirm the judgment of the district court.

18 Accordingly, we affirm the judgment of the district court denying Defendant’s motion


                                               2
1 to set aside the foreclosure judgment and sale pursuant to Rule 1-060(B)(6) NMRA

2 [RP 277-78]. See Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955

3 P.2d 683 (“Our courts have repeatedly held that, in summary calendar cases, the

4 burden is on the party opposing the proposed disposition to clearly point out errors in

5 fact or law.”).

6   {3}   IT IS SO ORDERED.


7                                         ________________________________
8                                         MICHAEL E. VIGIL, Judge


9 WE CONCUR:



10 ____________________________
11 LINDA M. VANZI, Chief Judge



12 ____________________________
13 STEPHEN G. FRENCH, Judge




                                             3